DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 12/11/2020. Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a recess which is partially enclosed by a C-shaped abutment surface” renders the claim indefinite because the letter “C” can take 
Claims 2-7 are further rejected due to dependency on a rejected claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US Pub 20140283483) and further in view of Forss (US Pub 20070068118).

Regarding Claim 1, Yoshikane a method for handling containers of collapsible type in a filling machine (Abstract) comprising consecutively arranged stations comprising a filling station (IV-Fig. 11) and a gas filling station (VI-Fig. 11), 
each container (1-Fig, 5a) comprising two flexible opposing side walls (Fig. 5(a) and paragraph [0068], bag 1 has a front and rear film sheet) defining a product compartment (Fig. 5(b), material 31 is contained in a product compartment) communicating with the environment via a filling duct (4-Fig. 5(a)) and a separate handle compartment (6-Fig. 5(a), portion 6 is being interpreted as a handle) communicating with the environment via an inlet arranged (9-Fig. 5(a)) in one of the two side walls (paragraph [0070]), 
the handle compartment comprising a first segment (6c-Fig. 5(a)) intended to form a handle (6c is capable of being a handle), a second segment (6a-Fig. 5(a)) comprising the inlet in one of the side walls, and a third segment (6b-Fig. 5(a)) formed as a narrow duct connecting the first and second segments (paragraph [0070]), the method comprising:
intermittently moving the containers to the consecutively arranged stations (Fig. 1, stations I-VII of the rotary packaging apparatus), 
supplying, at the filling station, liquid product into the product compartment by means of a filling tube (22-Fig. 1) inserted in the filling duct of the container (paragraph [0081], bag is filled with a liquid substance) and 
supplying, at the gas filling station, gas into the handle compartment (paragraph [0089]), comprising:
(23-Fig. 12) over the inlet by relative motion of the nozzle and an abutment (24-Fig. 13(a), nozzle 24 is acting as an abutment of nozzle 23) towards each other thereby clamping the second segment of the handle compartment container with the inlet facing the single nozzle (Figs. 13 (a-b) and paragraph [0115], nozzles 23 and 24 clamp bag 1 around portion inlet 9, which is in portion 6a), and
subsequently supplying the gas through the single nozzle (paragraph [0114]), 
wherein the filling station and the gas filling station are operated such that liquid product is supplied to the product compartment of one of the containers situated at the filling station while gas is supplied to the handle compartment of another of the containers situated at the gas filling station (Fig. 11, stations I-VII is capable of performing a series of steps of product filling into a bag at station IV while gas filling the gas compartment at station VI), characterized in that the step of supplying gas at the gas filling station comprises providing a first gas flow at a first pressure (Fig, 12 and paragraph [0114], high pressure channel 38 provides a first flow of gas at high pressure through nozzle 23) and delivering said first gas flow from the single nozzle (Fig, 12 and paragraph [0115], low pressure channel 39 provides a second flow of gas at low pressure) to the handle compartment via said inlet (Figs. 12 and 13(a-b) and paragraphs [0114-0115], both flows go through nozzle 23 and inlet 9 of portion 6a of gas compartment 6), and 
subsequently providing a second gas flow at a second pressure (paragraph [0115], low pressure gas is the subsequent second gas flow), lower than said first pressure (paragraphs [0114-0115], low pressure is less than high pressure), and (paragraph [0116]).
However, Yoshikane is mute about an abutment that comprises a body provided with a recess which is partially ATTORNEY DOCKET NO. 4163.625BS3U.S. App. No. 15/568,095enclosed by a C-shaped abutment surface defining a side opening which is aligned with the third segment of the handle compartment.
Forss teaches an abutment (17-Fig. 4) comprising a body (18-Fig. 4) provided with a recess (19-Fig. 4, the recess is defined by a circular section with a channel leading away from the circular section and ending at the edge of abutment 17) which is partially ATTORNEY DOCKET NO. 4163.625BS3U.S. App. No. 15/568,095enclosed by a C-shaped abutment surface (Fig. 4, the circular section is in the form of a C-shape abutment surface) defining a side opening which is aligned with the third segment of the handle compartment (Fig. 4 and paragraph [0054], recess 19 with a preferred geometry as shown in FIG. 4, a geometry corresponding to the third segment 14 and at least a part of the second segment 13).
When considering the teachings of Forss, one of ordinary skill in the art would have recognized that the gas pipe arrangement (35-Fig. 12) of Yoshikane could be modified where the nozzle 24 of Yoshikane can be replaced with the abutment 17 of Forss, wherein such a modification would maintain the integrity for the seal formed between the nozzle and the bag, while allowing the gas compartment to be inflated by a high-pressure gas to form the compartment and subsequently filled with a low-pressure gas.


Regarding Claim 2, Yoshikane discloses in which, during the step of providing the first gas flow, an amount of gas is delivered to the handle compartment sufficient for inflation thereof (paragraph [0114], is interpreted as inflation of compartment 6) but insufficient to reach said target pressure (paragraphs [0115-0116], switch over to low pressure and target pressure is achieved due to low-pressure is delivered to the gas compartment when the nozzles are in the advanced position).

Regarding Claim 3, Yoshikane discloses during the step of providing the first gas flow (high-pressure gas stage), an amount of gas is delivered to the handle compartment corresponding to 5-75 weight% of the total amount of gas delivered to the handle compartment during the step of providing the first gas flow and the step of providing the second gas flow (Figs 13(a-b) and paragraphs [0114-0116], gas delivered to the gas compart is capable of being 5-75% if to gas because gas is released due to an incomplete seal during the high-pressure stage).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US Pub 20140283483) and as modified by Forss (US Pub 20070068118) in the parent claim above, and further in view of Casey (US Patent 4049854).

Regarding Claim 4, Yoshikane discloses in the parent, in which the first gas flow is supplied at a high pressure.
However, Yoshikane is mute if the first gas flow pressure is in the range of 1-7 bar above atmospheric pressure.
Casey teaches a high pressure gas flow of 60 psi, which is equal to four bars above atmospheric pressure (Column 7, lines 9-22), in order to ensure proper inflation of the chambers (Column 7, lines 9-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the high-pressure gas flow of Yoshikane to be about the high-pressure gas flow as taught by Casey, so to properly inflate the chamber before the second gas flow is introduce into the compart in order to insure a target air pressure is reached and maintained.

Regarding Claim 5, Casey teaches in which the second gas flow is supplied with the second pressure in the range of 0.3-2 bar above atmospheric pressure (Column 7, lines 9-22, a second flow at the lesser pressure of 15 psi, which is equal to 1 bar).

Regarding Claim 6, Yoshikane discloses further comprising sealing the handle compartment once the target pressure has been reached (paragraph [0099], it is noted that target pressure is reached at station VI and sealing at station VII).

Regarding Claim 7, wherein the sealing is performed by means of a sealing jaw (25-Fig. 11) having a heatable sealing member and a non-heatable section with low thermal conductivity (paragraph [0099]), wherein the sealing jaw is engaged with the handle compartment in order to provide a seal trapping the gas filling the handle compartment and wherein the non-heatable section of the sealing jaw is arranged to face the pressurized side of the handle compartment (Fig. 11, the jaws 25 are capable of having a non-heatable section, and it is noted that criticality for non-heatable section is not established in method of the parent claim).

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument, page 7, 2nd paragraph, that “neither Yoshikane nor Casey discloses a method for handling containers comprising a handle compartment comprising a first segment intended to form a handle, a second segment comprising the inlet in one of the side walls, and a third segment formed as a narrow duct connecting the first and second segments”, the examiner disagrees because, as claimed by the applicant in claim 1, Yoshikane discloses in Fig. 5a, gas compartment portion of bag 1 with segments 6(a-c).

Applicant’s argument, page 7, 3rd and 4th paragraphs, that “both Yoshikane and Casey fail to disclose applying a single nozzle over the inlet by relative motion of the nozzle and an abutment towards each other thereby clamping the second segment of the handle compartment” and “both Yoshikane and Casey fail to disclose an abutment comprising a body provided with a recess which is partially enclosed by a C-shaped abutment surface defining a side opening which is aligned with the third segment of the handle compartment” is considered moot because in response to applicant’s amendments to claim 1, the office has incorporated a new reference which was not relied upon in prior rejections of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        04/05/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731